[a2020non-usperformanceun001.jpg]
C.H. ROBINSON RESTRICTED STOCK UNIT (NON U.S. PERFORMANCE-BASED) PROGRAM C.H.
Robinson Worldwide, Inc. (the “Company”) is permitted under the terms of its
2013 Equity Incentive Plan to issue its shares and other derivative securities
to employees at various times and in various forms. The units are subject to the
terms and conditions contained in the 2013 Equity Incentive Plan (unless
expressly modified below), and will be vested, earned and delivered in the form
of C.H. Robinson Worldwide, Inc. Common Stock (“Common Stock”) as outlined
below. Program Outline 1. Participants are awarded restricted stock units, which
will be recorded on the books and records of the Company until delivered in
accordance with this agreement. 2. The Measurement Period for performance shall
be January 1 through December 31 of a calendar/fiscal year. Beginning on
December 31, 2020, and on each December 31 thereafter through December 31, 2024,
a portion of the Award will vest, but only if and only to the extent that the
Company’s Vesting Indicator (VI) is greater than zero for the respective year,
as determined by the Compensation Committee of the Company’s Board of Directors.
The VI is defined as the sum of 10 percentage points plus the percentage
increase (or decrease) in Company diluted net income per share for the current
year over the prior year rounded to two decimal places. For purposes of
calculating the VI for any year during the Measurement Period, the growth for a
year is the percentage the current year’s EPS exceeds the greater of the
previous year’s diluted net income per share or the diluted net income per share
for 2019. That sum, in turn, is rounded to the nearest whole percentage.
Example: Prior Year Current Year Percentage Increase Diluted EPS $2.00 $2.19
9.50% Add: 10 Percentage Points 19.50% Rounded to the Nearest Whole Percentage
VI=20.00% 3. In determining how many restricted stock units are vested at the
end of each year, the VI is multiplied by the original restricted stock unit
grant and then rounded to the nearest whole unit. Example : Restricted Stock
Unit Grant: 1,000 shares Year 1 Year 2 Year 3 VI: 20% 12% 26% Rounded Number of
Units Vested on Dec. 31: 200 120 260 4. The Compensation Committee’s calculation
of VI shall be final, and the Compensation Committee retains the discretion to
eliminate unusual items, if any, for purposes of calculating the VI for any
particular year. 5. Participant’s restricted stock units may vest pursuant to
paragraph 2 above with respect to this award for up to 5 years (and may vest in
less than 5 years if the VI during such time period is sufficiently high
enough). Any restricted stock units remaining unvested after December 31, 2024
will be forfeited and the participant will retain no rights with respect to the
forfeited units. 6. Participant’s restricted stock units vest only while the
participant is employed by the Company. A participant must be an employee of the
Company on December 31 of a particular year in order to vest in any restricted
stock units for that year. If a participant’s employment is terminated, whether
voluntarily or involuntarily, prior to vesting of any restricted stock units,
any units remaining unvested as of the date of termination will be forfeited,
and the participant will retain no rights with respect to the forfeited units.
7. Notwithstanding the foregoing, participants who embezzle or misappropriate
Company funds or property, or who the Company has determined have failed to
comply with the terms and conditions of any of the following agreements which
they may have executed in favor of the Company: i) Confidentiality and
Noncompetition Agreement, ii) Management-Employee Agreement, iii) Sales-Employee
Agreement, iv) Data Security Agreement, or v) any other agreement containing
post-employment restrictions, will automatically forfeit all restricted stock
awarded, whether vested or unvested, and will retain no rights with respect to
such units. 8. Although certain units may become vested, the Common Stock shall
be delivered to participant in a single distribution of shares upon the earlier
of: February 15, 2027 or two years after the participant terminates employment
with the Company. 9. Restricted stock may not be sold, exchanged, assigned,
transferred, discounted, pledged or otherwise disposed of at any time prior to
delivery of the Common Stock. IPERFRSU20 Febraury 2020



--------------------------------------------------------------------------------



 
[a2020non-usperformanceun002.jpg]
10. As allowed by local law, participants will be entitled to receive dividends
on units awarded, whether vested or unvested, when and if dividends are declared
by the Company’s Board of Directors on the Company’s Common Stock, in an amount
of cash per share equal to and on the next regularly occurring payroll date.
Dividends paid before delivery of the Common Stock will be treated as
compensation income for tax purposes and will be subject to income and payroll
tax withholding by the Company. 11. The value of this stock award, the fair
market value of the underlying shares, and the payment of dividends are outside
the scope of compensation under the participant’s employment agreement and will
not be taken into account in calculating severance or termination payments,
irrespective of the reason for termination of employment. 12. In order to comply
with all applicable tax laws or regulations, the Company will withhold the
minimum required statutory taxes based on the Fair Market Value of the Common
Stock as required. You may want to contact a financial advisor and/or a tax
advisor to explain what stock ownership impacts there might be to you as the
owner of stock. 13. Participation in this program may cause a taxable event
either at the time of vesting or the time of delivery. Please consult a tax
adviser to explain your responsibility and local tax laws. For the purpose of
taxation the value of the award is determined by the use of “Fair Market Value”.
Fair Market value for a share shall mean the last sale price of a share of the
Company’s Common Stock on the Nasdaq National Market (or other national
securities exchange on which the Company’s Common Stock is then listed) on the
trading date immediately preceding the date of taxation. If the Company’s Common
Stock is not then traded in an established securities market, the Compensation
Committee of the Board of Directors shall determine Fair Market Value in
accordance with the 2013 Equity Incentive Plan. 14. This restricted stock award
shall confer no rights of continued employment to the participant, nor will it
interfere in any way with the right of the Company to terminate such employment
at any time. The Company retains all rights to enforce any other agreement or
contract that the Company has with the participant. 15. 2013 Equity Incentive
Plan is entirely discretionary and may be amended or terminated by the company
at any time, (b) the issuance of awards is entirely in the discretion of the
company, and (c) the issuance of awards in one year does not entitle the
participant to any awards in any future year. 16. If there shall be any change
in the Company’s Common Stock through merger, consolidation, reorganization,
recapitalization, dividend in the form of stock (of whatever amount), stock
split or other change in the corporate structure of the Company, appropriate
adjustments shall be made in the number of restricted stock units that are
vested or unvested under this agreement in order to prevent dilution or
enlargement of rights. 17. In the event of a Change in Control, the Compensation
Committee may, in its discretion, accelerate the vesting of the restricted stock
units. A "Change in Control" shall be deemed to occur on the date (i) a public
announcement [which, for purposes of this definition, shall include, without
limitation, a report filed pursuant to Section 13(d) of the Securities Exchange
Act of 1934, as amended] is made by the Company or any Person (as defined below)
that such Person beneficially owns more than 50% of the Common Stock
outstanding, (ii) the Company consummates a merger, consolidation or statutory
share exchange with any other Person in which the surviving entity would not
have as its directors at least 60% of the Continuing Directors (as defined
below) and would not have at least 60% of its Common Stock owned by the common
shareholders of the Company prior to such merger, consolidation or statutory
share exchange, (iii) a majority of the Board of Directors is not comprised of
Continuing Directors or (iv) a sale or disposition of all or substantially all
of the assets of the Company or the dissolution of the Company. A “Continuing
Director” is a director recommended by the Board of Directors of the Company for
election as a director of the Company by stockholders. "Person” means any
individual, firm, corporation or other entity, and shall include any successor
(by merger or otherwise) of such entity. 18. In the event participant dies or is
determined to be “disabled” as that term is defined in the Company’s current
Long Term Disability Summary Plan Description while employed by the Company,
vesting of outstanding restricted units shall be accelerated and outstanding
restricted units shall be deemed fully vested and deliverable as soon as
administratively practical. 19. This restricted stock unit award is made
pursuant to the Company’s 2013 Equity Incentive Plan and is subject to the terms
of such plan. Participant may request a copy of the plan from the Company. By
participating in the CHRW Restricted Stock Unit Program, participant shall be
deemed to have accepted all the conditions of the 2013 Equity Incentive Plan and
this agreement, and the terms and conditions of any rules adopted by the
Committee (as defined in the 2013 Equity Incentive Plan) and shall be fully
bound thereby. This agreement shall be construed under the laws of the state of
Minnesota. Page 2 of 2 IPERFRSU20 Febraury 2020



--------------------------------------------------------------------------------



 